DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/03/2022 is acknowledged.
Claims 2, 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I, III and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mechanical transmission” of claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 1, the phrase “recording orientation of the working device or rescue device during operation of the working of rescue device” is unclear. It is unclear what structure provides the function of “recording. Is the structure on the working device itself or some other means such as a secondary computer/camera apparatus? As currently claimed, the recording can take place by any structural element including the working device or any device outside the working device, which does not appear to be supported.
-Regarding claims 1 and 12, the phrase 
“establishing the force applied to the object to be cut as the current drawn by the electric motor over time” of claim 1 and 
“the force applied to the object to be cut is established as the current drawn by the motor” of claim 12 is unclear. It is unclear what structural element is meant to “establish” the force applied to the workpiece to be cut. Are there separate structural elements outside of the working device that compute the force applied? It is also unclear how the force applied to the workpiece, has a relationship to the current of the motor, and how “time” relates to the overall method. How is the force applied to the workpiece, and not the cutting elements themselves, relate to the motor and current of the device over an unspecified time/range?
-Regarding claim 1, the phrase “initializing the angular position of the cutting plane of the working device In space or in relation to the workpiece to be cut” is unclear. How does the working device know the angular position of itself? What structure provides the device with the angular position, and how does the angular position of the device relate to the cutting plane? How is the angular position set in regards to the cutting plane in space?

-Regarding claim 1, the phrase “controlling the working or rescue device is controlled on the basis thereof, and an operating event is triggered on the basis thereof” is unclear. It is unclear what structure provides the controlling function and what an “operating event” refers to. As currently claimed, it appears the device may merely turned on and off, thereby establishing all of the functional elements, and providing an “operating” event” which does not appear to be supported.
-Regarding claim 2” the phrase “wherein the change in angular position is measured after the initialization” is unclear. It is unclear what change the angular position is referring to, as claim 1 does not appear to require a change in the angular  position. Claim 1 merely requires the angular position to be initialized and set, which could both be the same. It is also unclear what structure is measuring the angular position, as there does not appear to be any structural element capable of performing the function of “measuring” the angular position “change”.
-Regarding claim 11 the language is unclear. It is unclear what “real time” refers to. How can the device be used in a manner other than “real” time?
-Regarding claim 12, the phrase” the angular position of the cutting plane of the working device or rescue device in space and the force applied to the object to be cut by the cutting device are set in relation to one another, and the working device or rescue device is controlled on the basis thereof, and an operating event is triggered on the basis thereof” is unclear. If the angular position is applied in space, how can a force be applied to the object to be cut? It is also unclear as to the relationship of the angular position “in space” and how the angular position and the force, which may be applied to the object to be cut are “Set in relation”. What structure allows for “the working or rescue device” to be controlled on the basis thereof? What structure allows for the operating event to be triggered in relation to the controlling of the working device?
Claims 4-6 and 7-11 dependent from claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The device must be used in real time as there does not appear to be any other “time” the device may be used.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3,4, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauerbier (U.S. Patent Pub. No. 2015/0071791).
Regarding claim 1, Sauerbier teaches a method for operating an electromechanical or electro-hydraulic working device or rescue device (1), which may be worn by an operator, may be used independently (Figure 8a) and comprises:
a cutting tool (18) having two cutting tool halves, the two cutting tool halves are movable towards and away from one another and define a virtual cutting plane by their movement (Figure 7; Paragraph 0052), 
a housing, an electric motor (4), a pump (2) driven by the electric motor (4), the pump (2) operating the tool insert (Figure 1 and Paragraphs 0036-0037);
a rechargeable replaceable electrical energy source (24) housed in or on the working device or rescue device (Figure 9 and Paragraph 0060) the method comprising:
recording orientation of the working device or rescue device during operation of the working device or rescue device (Paragraph 0040)(Examiner notes  a control device 10 provides for a microcontroller and memory thereby allowing for recording of the working device during operation);
establishing the force applied to the object to be cut as the current drawn by the electric motor over time (Paragraph 0043);
initializing the angular position of the cutting plane of the working device or rescue device (1) in space and/or in relation to the position of the object to be cut (Figures 7-8a; Examiner notes a user may hold the device in space thereby providing an “initial angular position” of the cutting plane);
setting the angular position of the cutting plane of the working device or rescue device in space and the force applied to the object to be cut  by the cutting tool in relation to one another (Figure 8a; Examiner notes a user may hold the device in space thereby providing a “set” angular position of the cutting plane), 
and controlling the working device or rescue device is controlled on the basis thereof (10)(Paragraph 0038 provides a control device to control operation of the device), and wherein an operating event is triggered on the basis thereof (Paragraphs 0038-0041; Examiner notes the operating event to be control of the motor).

Regarding claim 3, Sauerbier teaches wherein the change in the angular position is measured after the initialization (Figure 8a; Examiner notes a user may holding the device taking note of positioning of the cutting tool may provide for the change in angular position after “initializing the angular position).
Regarding claim 4, Sauerbier teaches when the angular position reaches a preset critical angular deviation, an operating event is triggered (Paragraph 0038; Examiner notes once the user attempts to cut with the tool, and is in the appropriately desired “angular position” an operating event such as turning the motor on may be triggered by the user).
Regarding claim 6, Sauerbier teaches wherein the operating event is the electric motor being controlled (Paragraphs 0038-0041).

Regarding claim 9, Sauerbier teaches wherein the change in the angular position of the cutting plane of the working device or rescue device is established in space during cutting (Figure 8a; Examiner notes as the user moves the device into a cutting position, the angular position of the cutting plane changes throughout the movement of the user, and is “in space”, thereby reading upon the current language).
Regarding claim 10, Sauerbier teaches wherein the rotary position and/or rotation of the working device or rescue device about its a longitudinal axis or about a parallel axis is recorded as the angular position (Figures 7 and 8a).
Regarding claim 11, Sauerbier teaches wherein the method takes place in real time (Figure 8a; Examiner notes the method must take place in “real time” during the moment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerbier (U.S. Patent Pub. No. 2015/0071791).
-Regarding claim 5, Sauerbier does not provide the angular deviation is from 10-30 degrees.
One of ordinary skill in the art would have good reason to pursue cutting angles known to be useful for a particular cutting function. There are a finite number of possible cutting angles which pertain to a handheld cutting device and allow for the device to cut. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable angular deviation in an attempt to provide an improved cutting function for the working device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerbier (U.S. Patent Pub. No. 2015/0071791) in view of Obear (U.S. Patent No. 4,091,698).
Regarding claim 12, Sauerbier teaches an electromechanical or electro-hydraulic working device or rescue device (1) that may be worn by an operator, may be used independently (Figure 8a) and comprises: 
a cutting tool (18) having two cutting tool halves (Figures 7 and 8a), which may be moved towards and away from one another and define a virtual cutting plane by movement of the two cutting tool halves (Figure 7), 
a housing, an electric motor (4), a pump (2) driven by the electric motor (4), the pump (2) operating the tool insert (Figures 1 and 8a; Paragraphs 0036-0037); 
a replaceable rechargeable electrical energy source (24) that is housed in or on the working device or rescue device (Figure 9 and Paragraph 0060), 
a current sensor (10), and a microprocessor (6), 
the force applied to the object to be cut is established as the current drawn by the electric motor over time, the angular position of the cutting plane of the working device or rescue device is initialized in space and/or in relation to the position of the object to be cut (Paragraph 0043), 
the angular position of the cutting plane of the working device or rescue device in space and the force applied to the object to be cut by the cutting tool are set in relation to one another, and the working device or rescue device is controlled on the basis thereof (Figures 7-8a; Examiner notes a user may hold the device in space thereby providing the angular position of the cutting plane and the force to be applied to the object to be cut is directly related to the position of the cutting plane (in space or cutting the workpiece) and the working device is controlled on the basis of the cutting plane and force. For example, if the user is spaced from the workpiece, no cutting, or force, may be applied to the workpiece), and 
an operating event is triggered on the basis thereof (Paragraphs 0038-0041; Examiner notes the operating event to be control of the motor).

Sauerbier does not teach a position sensor or wherein orientation of the working device or rescue device is recorded during operation of the working device or rescue device.; wherein the microprocessor is designed such that the orientation of the working device or rescue device is recorded during operation of the working device or rescue device. 
Obear teaches it is known in the art of cutting systems to incorporate a sensing means (138, 142) to sense the position/orientation of the blade to halt the positioning of the blade during cutting sequences (Figures 1 and 3; Col. 4, Lines 26-39 and Col. 5, Lines 2-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Sauerbier to incorporate the teachings of Obear to provide the working device with a positioning sensor. In doing so, it allows for an automatic preset clearance to be provided for the cutting tool to allow the cutting tool to clear a workpiece after cutting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/   12/07/2022Examiner, Art Unit 3724